Citation Nr: 9923311	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  96-02 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to an increased evaluation for traumatic 
synovitis of the left knee, currently rated 10 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to Muscle Group X of the left foot, currently 
rated 10 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1940 to 
September 1945.  This is an appeal from a September 1995 
rating action by the Department of Veterans Affairs (VA) 
Regional Office, Muskogee, Oklahoma, which confirmed and 
continued 10 percent evaluations each for the veteran's left 
knee disability and gunshot wound residuals of his left foot 
and which denied entitlement to a total rating based on 
individual unemployability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran has complaints of pain involving his left 
knee.  There is mild crepitus involving the knee.  There is a 
full range of motion of the knee.  There is no tenderness to 
palpation and no evidence of any instability of the knee.

3.  The veteran has complaints of pain involving his left 
foot.  There is a full range of motion of the left ankle 
joint and no crepitus.

4.  The veteran's left knee and left foot conditions are each 
productive of no more than moderate disability.

5.  The veteran has completed high school and has had 
employment experience as a ranch hand.  He was last employed 
in 1970.

6.  The veteran's service-connected disabilities are not of 
such extent and severity so as to permanently prevent him 
from engaging in any type of substantial gainful employment.


CONCLUSIONS OF LAW

1.  Evaluations in excess of 10 percent each for the 
veteran's left knee disability and gunshot wound residuals of 
his left foot are not warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, Codes 5003, 5020, 5257, 5260, 5261, 5310 
(1998).

2.  The veteran is not unemployable solely as a result of his 
service-connected disabilities.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.

I.  Background

The veteran's service medical records reflect that in 
February 1943 while in combat he sustained a 1-centimeter 
penetrating shell fragment wound to the lateral aspect of his 
left foot with a fracture of the first metatarsal head.  
Surgery was performed in February 1943 for removal of a 
foreign body.  An X-ray study in April 1943 showed a 
comminuted fracture of the proximal metatarsal with the 
fragments in good position and alignment.  He was returned to 
duty in April 1943.

When the veteran was examined for separation from military 
service in September 1945 there was traumatic synovitis of 
the left knee and evidence of an old left foot metatarsal 
fracture without loss of flexion.  

The veteran was examined by the VA in July 1946.  He reported 
left foot pain with prolonged standing of more than a few 
hours and nighttime cramping and limping that interfered with 
walking and farm work.  The examination showed a small callus 
over the lateral cuneiform and left fifth (sic) metatarsal 
joint.  Motion study disclosed normal findings.  No residuals 
of left knee synovitis were present.  An X-ray study of the 
left foot showed no evidence of bone pathology except for an 
old fracture of the proximal portion of the first metatarsal 
with moderate callus formation.  There was no displacement 
although the appearance of the bone indicated perforation by 
a small missile.  No foreign body was observed.  Diagnoses 
were made of mild traumatic left knee synovitis and residuals 
of a left foot gunshot wound, fracture, compound, proximal 
portion of the left first metatarsal with moderate callus 
formation and subjective complaints of aching, pain and a 
slight limp.

By rating action dated in August 1946, service connection was 
established for mild traumatic left knee synovitis and a 
moderate gunshot wound, Muscle Group X, penetrating the 
intrinsic muscles of the left foot with a compound fracture 
of the proximal portion of the first metatarsal, each rated 
10 percent disabling.

A VA examination conducted for aid and attendance benefits in 
May 1972 reflected that the veteran had weakness of his upper 
and lower extremities and was unable to ambulate 
independently.  The diagnosis was polyneuropathy.

In a May 1972 rating action the veteran was determined to be 
permanently and totally disabled for pension purposes 
effective from May 1972 and also entitled to the aid and 
attendance benefit effective from that same date.  The 
nonservice-connected polyneuropathy was rated 100 percent 
disabling.  In a November 1973 rating action the aid and 
attendance benefit was terminated.

When the veteran was examined by the VA in October 1989 he 
had a normal gait.  The left knee joint was normal in size 
and shape and there was a full range of motion of the knee.  
There was some mild crepitus in the joint with motion and 
also pain in the knee when he attempted to squat.  No 
instability of the left knee was found.  On the left foot 
there was an old scar over the lateral base of the fifth 
metatarsal that was depressed and attached to the underlying 
tissues but well healed and nontender.  There was no 
tenderness to palpation in the left foot.  He appeared to 
have an adequate muscular development bilaterally in the 
lower extremities and could bear his full weight on each leg, 
heel and toe walk.  The impressions were old wound of the 
left foot, asymptomatic, and an old injury of the left knee 
intermittently symptomatic with degenerative joint disease.

VA outpatient treatment records reflect that the veteran was 
seen on a number of occasions from 1989 to 1991 with 
complaints including a burning type of pain in his left foot.

In an April 1992 rating action the 10 percent evaluations 
each for the veteran's left knee disability and left foot 
condition were confirmed and continued by the regional 
office.  He appealed from those decisions.

The veteran testified at a hearing at the regional office in 
July 1992.  He indicated that he had continual, burning left 
foot pain and stated that the left foot became fatigued after 
walking less than a half mile.  He also related that he had 
left knee pain with occasional instability and needed to use 
a cane.

The regional office later received a June 1992 report by 
James R. Turrentine, D.O., reflecting that the veteran had 
been having problems with his left foot for a prolonged 
period of time.  It was indicated that he had extreme burning 
every night.  He had been evaluated by a neurologist and 
orthopedic specialist and he stated they told him he had good 
circulation in his foot.  Dr. Turrentine indicated that the 
veteran had "pretty fair" pulses in both feet.  He felt the 
veteran had some type of neuropathy.

In an August 1992 statement James V. Miller, M.D., indicated 
that the veteran was crippled in the left knee and left foot.  
He indicated that the veteran had never recovered completely 
from his disabilities and that both joints were unstable.  He 
indicated that the veteran was 100 percent disabled for the 
performance of ordinary manual labor.

In an August 1992 statement William B. Parsons, D.O., 
indicated that the veteran complained of chronic left-sided 
leg and knee pain and a locking sensation of the left knee.  
It was indicated that he also had peripheral neuropathy 
symptoms involving his left foot in the form of a burning 
sensation.

The veteran was afforded a VA orthopedic examination in 
August 1992.  He complained of pain involving his left knee 
and foot and left knee instability.  On examination the 
veteran limped on his left knee.  He was unable to walk on 
his toes or heels and unable to squat.  Left knee flexion was 
to 145 degrees and extension was to 0 degrees.  Range of 
motion study of the ankles reflected that plantar flexion was 
to 50 degrees bilaterally, dorsiflexion to 0 degrees 
bilaterally and supination to 20 degrees bilaterally.  A 
well-healed scar was noted on the medial aspect of the left 
foot and a tiny scar on the lateral aspect.  An X-ray study 
of the left knee reflected a comminuted fracture of the 
proximal left fibula with some callus formation.  Left knee 
degenerative changes were also seen.  An X-ray study of the 
left foot showed an oblique fracture of the distal 2nd and 
3rd metatarsals with evidence of callus formation.  Diagnoses 
were made of an injury to the left knee and left foot wound 
with limping but otherwise normal function. 

The veteran was afforded a VA general medical examination in 
May 1995.  It was indicated that he had had coronary artery 
bypass grafting in June 1994 and had also had a total right 
knee replacement.  It was indicated that he was a retired 
farmer/rancher and currently worked around his home mowing, 
trimming hedges, raking and doing some maintenance work.  On 
examination the left knee seemed to be stable.  There was no 
redness, swelling, warmth or tenderness involving the left 
knee.  There was some crepitation on extension.  Various 
other findings were also recorded on physical examination.  
The impressions included ischemic heart disease, status post 
total knee replacement on the right, degenerative joint 
disease of the left knee, noninsulin-dependent diabetes 
mellitus and causalgia-like symptoms of the left leg and 
foot.

In an August 1995 claim for a total rating based on 
individual unemployability, the veteran indicated that he had 
completed four years of high school.  He indicated that he 
had last worked in 1970 as a ranch hand.

In a May 1995 statement, Dr. Miller indicated that the 
veteran had fallen and fractured his left ankle in 1974.  He 
had also fallen again that same year and fractured three 
ribs.  He stated that the unstable left knee had been 
instrumental in the injuries.  It was indicated that in 1980 
his left knee had again collapsed and he had fractured his 
left leg and left great toe.  He expressed an opinion that at 
age 75 the veteran was completely disabled.

In an August 1995 statement Easwar M. Sundaram, M.D., 
indicated that the veteran had evidence of peripheral 
neuropathy involving both lower extremities that was a motor 
and sensory neuropathy.

In a May 1995 statement George W. Carlson, M.D., indicated 
that he had examined the veteran during that month and the 
veteran was having a burning pain in his left foot and ankle.  
It was indicated that his right total knee joint arthroplasty 
was functioning well.  It was stated that he had arthritis in 
his left knee and would at some point require a total left 
knee joint arthroplasty.

In a September 1995 statement Dr. Sundaram indicated that in 
addition to his statement in August 1995 he wished to relate 
that the veteran had an injury to the left knee and left foot 
in World War II and still had pain in the left knee.

In a February 1996 statement J. Keith Troop, M.D., indicated 
that he had treated the veteran for knee pain and it was 
apparent from his past history that that was an old injury 
that had gradually worsened over the years.

In May 1996 the veteran filed a claim for service connection 
for a right ankle fracture, fracture of the rib and right 
knee condition secondary to his left knee disability.  The 
veteran was afforded a VA orthopedic examination in July 
1996.  It was noted that he was service connected for 
residuals of a wound of the left foot and traumatic synovitis 
of the left knee.  It was noted that he also had 
polyneuropathy that was nonservice connected.

The veteran stated that throughout the years he had always 
had some recurrent pain involving his left foot.  He reported 
recurrent pain in his left knee for many years. He had worked 
as a farmer/rancher for many years after World War II, 
discontinuing his work when he was in his fifties when he was 
placed on Social Security disability.  The veteran stated 
that in 1974 his left knee joint gave way and he fell 
fracturing his left ankle.  The left knee gave way again in 
about 1980 when he fractured his right ribs as well as the 
left lower leg and great toe.  After that he began developing 
pain in his right knee with progressive degenerative joint 
disease that required a total knee replacement about 2 to 3 
years prior to the examination.  He had a B-12 deficiency 
with a previous diagnosis of polyneuropathy.  He reported a 
sensory loss in the left lower leg and foot.  He denied 
having any weakness in the upper extremities but described 
bilateral weakness in the lower extremities, more severe on 
the left, and because of a partial footdrop had been wearing 
a left lower brace for two years.  He had also been walking 
with the use of a cane for 2 to 3 years.

On examination the veteran walked into the examining room 
with a cane in the right hand wearing a lower leg brace and 
with a limp on the left leg.  Without the lower leg brace he 
could walk with the use of a cane but had an obvious partial 
footdrop on the left.  Examination of the right knee showed 
the old surgical scar to be well healed.  He had full range 
of motion of the right knee with no complaint of pain in the 
right knee with motion.  There was mild crepitus in the right 
knee joint with motion.  There was no clinical instability of 
the right knee.  The left knee appeared grossly normal and 
had a full range of motion.  He had mild crepitus palpable in 
the left knee joint.  There was no tenderness to palpation.  
There was no synovial thickening and on stability testing he 
had no evidence of any instability of the left knee joint 
clinically.

He had no unilateral muscle mass changes with the thighs and 
calves being equal in circumference.  On strength testing he 
appeared to have a loss of strength with extension and 
flexion of the knees bilaterally.  He could actively 
dorsiflex the ankles but had a rather severe weakness of 
dorsiflexion strength bilaterally, perhaps somewhat more so 
on the left than the right.  He had a decreased sensation to 
pinprick below the knee in the left lower extremity and 
decreased pinprick sensation from the ankle distally in the 
right lower extremity with also a loss of vibratory sensation 
bilaterally in that same area.  The ankle jerks and knee 
jerks were absent bilaterally.

The left ankle joint appeared normal.  He had a full range of 
motion of the left ankle joint with no crepitus palpable and 
no complaint of pain with movement of the left ankle.  An X-
ray study of the left ankle showed healed fractures of the 
distal fibula and tibia, an old chip fracture of the medial 
malleolus and a healed metatarsal fracture.  Impressions were 
made of old injury of the left knee, symptomatic by history 
with degenerative joint disease on X-ray, wound of the left 
foot with a compound fracture, symptomatic by history, 
history of an old fracture of the left ankle, asymptomatic, 
history of right rib fractures, asymptomatic, postoperative 
total knee replacement on the right secondary to degenerative 
joint disease and peripheral neuropathy of the lower 
extremities requiring a left lower leg brace secondary to 
partial footdrop.

The examiner expressed an opinion that there was no 
etiological relationship between the veteran's service-
connected left knee condition and his fractures of the left 
ankle, left lower leg and right ribs.  It was indicated that 
there was no evidence of any significant disability in the 
left knee to cause the veteran's right knee changes requiring 
the right total knee replacement.  The examiner expressed an 
opinion that there was no etiological relationship between 
the veteran's left knee condition and his right knee 
problems.  The examiner indicated that the veteran's most 
significant problem in the left lower extremity had been and 
was the peripheral neuropathy with weakness.

A July 1996 affidavit by an acquaintance of the veteran was 
to the effect that he had lived next door to the veteran for 
3 or 4 years and the veteran had been having trouble with his 
foot and knee.  He related that he would be walking in the 
yard and his knee would give way.

A June 1996 statement by Dr. Miller reflected that the 
veteran had been injured in the 1980's when he had fractured 
his left ankle.  A year or two later he had fallen and 
fractured 3 or 4 ribs.  

A July 1996 statement by Dr. Parsons reflected that a July 
1992 X-ray study had shown degenerative bony changes 
involving the left foot and ankle and a new fracture on the 
distal end of the 2nd and 3rd metatarsal bones.

The veteran's claim for service connection for residuals of a 
right ankle fracture, rib fractures and a right knee 
condition was denied in August 1999.  He did not file a 
notice of disagreement with that decision.  Consequently, it 
is not in appellate status and may not be further considered 
by the Board.  

An October 1996 statement by Dr. Troop reflected that he had 
been treating the veteran for left knee and left foot pain.  
He indicated that the pain in the knee and foot dated back to 
the injury during World War II.

In a December 1996 statement Dr. Sundaram indicated that 
although peripheral neuropathy might be responsible for the 
veteran's difficulty in walking, since the symptoms and signs 
were primarily confined to the left leg and left knee, he 
felt that the injury during service played a significant part 
in the disability of the veteran.

II.  Analysis

Synovitis is rated as degenerative arthritis on the basis of 
limitation of motion of the affected parts.  38 C.F.R. Part 
4, Code 5020.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  The 10 percent evaluations 
are combined, not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003.

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  38 C.F.R. Part 4, Code 
5260.  Limitation of extension of either leg to 10 degrees 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  38 C.F.R. 
Part 4, Code 5261.  Slight impairment of either knee, 
including recurrent subluxation or lateral instability 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment.  38 C.F.R. Part 4, Code 5257.

In this case, the recent VA examinations have disclosed that 
the veteran complains of pain involving his left knee and 
there is mild crepitus involving the knee.  However, there is 
a full range of motion of the knee and the knee is not tender 
to palpation.  There was no evidence of instability of the 
knee on the examination.  Since there is no limitation of 
motion of the knee, entitlement to an increased rating under 
the provisions of Diagnostic Codes 5260 or 5261 would not be 
in order.  Further, the current manifestations of the 
veteran's left knee disability have not been shown to result 
in more than slight impairment.  Accordingly, an increased 
rating to 20 percent under Diagnostic Code 5257 which 
requires moderate impairment would not be in order.  Under 
the circumstances, favorable action in connection with the 
veteran's claim for an increased rating for his left knee 
disability would not be warranted.

A 10 percent evaluation is warranted for moderate injury to 
Muscle Group X (intrinsic muscles of the plantar aspect of 
the foot).  A minimum evaluation of 10 percent is also 
assigned for through-and-through wounds of the foot.  A 
20 percent evaluation requires moderately severe injury.  
38 C.F.R. Part 4, Code 5310.

Moderate disability of muscles contemplates a through-and-
through or deep penetrating wound of relative short track by 
a single bullet or small shell or shrapnel fragment.  There 
is an absence of explosive effect of high velocity missile 
and of residuals of debridement or prolonged infection.  
There is a service department record or other sufficient 
evidence of hospitalization in service for treatment of the 
wound.  There are records in the file of consistent 
complaints from the first examination forward of one or more 
of the cardinal symptoms of muscle wounds, particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by the injured muscles.  
There are entrance and (if present) exit scars linear or 
relatively small and so situated as to indicate a relatively 
short track of the missile through muscle tissue; signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56 effective 
prior to July 1997.

Moderately severe disability of muscles contemplates a 
through-and-through or deep penetrating wound by a high 
velocity missile of small size or a large missile of low 
velocity with debridement or with prolonged infection or with 
sloughing of soft parts and intermuscular cicatrization.  
There is a service department record or other sufficient 
evidence showing hospitalization for a prolonged period in 
service for treatment of a wound of severe grade.  There are 
records in the file of consistent complaints of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered if present.  38 C.F.R. § 4.56 effective prior 
to July 1997.

Moderate disability of muscles contemplates a through-and-
through or deep penetrating wound of a short track from a 
single bullet, small shell or shrapnel fragment without 
explosive effect of a high velocity missile, residuals of 
debridement or prolonged infection.  There is a service 
department record or other evidence of inservice treatment 
for the wound.  There are records of consistent complaints of 
one or more of the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
especially lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and (if 
present) exit scars, small or linear, indicating a short 
track of the missile through muscle tissue.  There is some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 4.56 
effective in July 1997.

Moderately severe disability of muscles contemplates a 
through-and-through or deep penetrating wound by a small high 
velocity missile or large low velocity missile with 
debridement, prolonged infection or sloughing of soft parts 
and intermuscular scarring.  There is a service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of the wound.  There are 
records of consistent complaints of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  The objective findings include 
entrance and (if present) exit scars indicating track of the 
missile through one or more muscle groups.  There are 
indications on palpation of loss of deep fascia, muscle 
substance or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56 effective in July 1997.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue--pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

The veteran's service medical records reflect that in 
February 1943 while in combat he sustained a 1-centimeter 
penetrating shell fragment wound of the lateral aspect of his 
left foot with fracture of the first metatarsal head.  An X-
ray study of the foot showed a comminuted fracture of the 
proximal half of the first metatarsal with fragments in good 
alignment and position.  A foreign body was removed from the 
foot.  The veteran was returned to duty in April 1943.  There 
was no indication of debridement or prolonged infection or 
sloughing of soft parts.

The recent VA orthopedic examination disclosed that the 
veteran complained of recurrent pain involving his left foot; 
however, the left ankle joint appeared normal and he had a 
full range of motion of the left ankle joint with no crepitus 
palpable and no complaint of pain on movement of the ankle.  
The veteran had some sensory impairment and weakness of his 
lower extremities; however, those symptoms have been 
attributed to a peripheral neuropathy for which service 
connection has not been established.  The evidence does not 
indicate that the wound residuals of the veteran's left foot 
are productive of more than moderate disability.  
Accordingly, under the circumstances, it follows that 
entitlement to an evaluation in excess of 10 percent for the 
wound residuals under the provisions of Diagnostic Code 5310 
would not be warranted.

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the U.S. Court of Appeals for Veterans 
Claims held that consideration must be given to functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 when evaluating 
orthopedic disabilities.  As noted previously, the veteran 
reported pain involving his left knee and foot during the 
recent VA examination which is considered a slight functional 
impairment and that impairment has been considered by the 
Board in evaluating the degree of severity of the veteran's 
left knee disability and left foot wound.  The functional 
loss due to loss of sensation and weakness has been 
attributed to peripheral neuropathy, as discussed above, 
which is a nonservice-connected condition and which may not 
be considered in connection with the veteran's appeal for a 
higher rating for the left knee and left foot disabilities.

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

In this case, the veteran has reported that he completed four 
years of high school and was last employed as a ranch hand in 
1970.  He has indicated that he was placed in a disability 
status by the Social Security Administration a number of 
years ago.  However, the record reflects that the veteran has 
several nonservice-connected disabilities such as the 
peripheral neuropathy, a right knee disability and a heart 
condition which undoubtedly contributed to his unemployment.  
The nonservice-connected disabilities may not be taken into 
consideration in connection with his claim for a total rating 
based on individual unemployability due to service-connected 
disability.  The evidence in the Board's judgment does not 
establish that the veteran's service-connected disabilities 
alone are of such nature and extent so as to permanently 
prevent him from engaging in all forms of substantially 
gainful employment.  Accordingly, under the circumstances, it 
follows that an allowance of his claim for a total rating 
based on individual unemployability would not be in order.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  The Board has 
carefully reviewed the entire record in this case; however, 
the Board does not find the evidence to be so evenly balanced 
that there is doubt as to any material issue regarding any of 
the matters on appeal.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased evaluation for traumatic 
synovitis of the left knee, currently rated 10 percent 
disabling, and residuals of a gunshot wound to Muscle Group X 
of the left foot with a compound fracture of the first 
metatarsal, currently rated 10 percent disabling, is not 
established.  Entitlement to a total rating based on 
individual unemployability is not established.  The appeal is 
denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

